Citation Nr: 1316019	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  12-02 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cancer of the right testicle, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from March 1979 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the claim.  

In April 2012, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran testified before the undersigned VLJ at a March 2013 Travel Board hearing at the RO.  The hearing transcript is of record.  

The Board notes that the Veteran's initial claim was for entitlement to service connection for cancer of the right testicle.  However, during the March 2013 Travel Board hearing, the Veteran's representative raised the issue of in-service exposure to asbestos.  Therefore, the claim has been recharacterized as entitlement to service connection for cancer of the right testicle, to include as due to asbestos exposure, as styled on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's service connection claim.  During the March 2013 Travel Board hearing, the Veteran testified that he has been in receipt of Social Security Administration (SSA) disability benefits for the past five years as a result of the cancer in his kidneys, testicle and lung.  See Veteran's Hearing Transcript pg. 5, March 2013.   However, as there is no copy of the SSA decision in the record, nor a copy of the evidence relied upon in rendering such decision, it is unclear whether the SSA records include information relevant to the Veteran's claim.  Therefore, it is necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, VA has a duty to obtain relevant medical treatment records.  See 38 C.F.R. § 3.159(c) (2012).  The record shows that the Veteran has received treatment for his testicular cancer from the Boston VA Medical Center (VAMC).  No VAMC medical treatment records are in the claims file from September 2009 to present.  Thus, on remand, the Veteran's records from the Boston VAMC since September 2009 should be obtained.
   
Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the administrative decision that awarded disability benefits to the Veteran as of approximately 2007/2008, as well as all underlying evidence and information relied upon in rendering such decision.  

2.  Obtain records of treatment from the Boston VAMC for the period beginning September 2009 and associate the records with the Veteran's paper or virtual claims file.

3.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


